Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: none of the cited art teaches or suggests the configuration such that the first line segment and second line segment from the configuration in claim 3 fall on the same perpendicular line, i.e., the first line segment and the second line segment are disposed on a single perpendicular line to the first time axis, the second time axis, and the third time axis arranged in parallel when the start times of the processes are identical to the planned values. None of the cited art teaches or suggests the relationship between the branched lots and processing time, i.e., the first creation section is configured to identify a latest processing end time of the first process from the branched lots or a latest processing start time of the second process from the branched lots based on planned values of processing periods of the first process specified for the branched lots or planned values of processing start times of the second process specified for the branched lots output from the first process and to create the second time axis such that a perpendicular line to the parallel first time axis extends from a time point on the first time axis and intersects the second time axis at a time point after the lapse of a time period since the time point on the first time axis, the time period being determined from the identified time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
6/4/22